DETAILED ACTION
Response to Amendment
The amendment filed 2/19/2021 has been entered. Claims 1-7 remain pending in the application. Applicant’s amendments have overcome the outstanding rejections previously set forth in the Non-Final Office Action mailed 11/20/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. Patent 6,382,177) in view of Reitz et al (U.S. Pre-Grant Publication 2008/0295798) and Uhde et al (U.S. Pre-Grant Publication 2005/0284451).
Regarding claim 1, Saito teaches a method for controlling combustion in a diesel engine (Col. 1, line 61 to Col. 2, line 23), the method comprising: premixing ambient air, exhaust gas recirculation (EGR) gas (Col. 5, lines 1-18 and 42-49), and only vaporized diesel fuel in a combustion chamber of the diesel engine during the intake stroke of each cylinder of the diesel engine (See "preliminary injection" during intake stroke); and sequentially performing, by an injector, pilot injection, main injection, and post injection (See "primary injection" during compression stroke, including pilot, main, and post injections [in that order]) during a compression stroke after the intake 
Saito teaches that the premixing is performed by directly injecting the diesel fuel during the intake stroke, rather than by supplying vaporized diesel fuel to an intake pipe of the diesel engine during an intake stroke. 
Saito also does not teach that supplying vaporized diesel fuel to the intake pipe during the intake stroke is performed by a heater and a solenoid shut-off valve which are provided on the intake pipe; the heater is connected to a fuel supply system and configured to vaporize liquid diesel fuel supplied from the fuel supply system; and the vaporized diesel fuel is supplied to the intake pipe by opening the solenoid shut-off valve in the intake stroke.
Reitz teaches a method for controlling combustion in a diesel engine including premixing ambient air and diesel fuel, wherein the premixing may be performed in the alternative by either directly injecting the diesel fuel or by supplying vaporized diesel fuel to an intake pipe of the diesel engine during an intake stroke (Paragraph 0006).
Because both Saito and Reitz teach methods for controlling combustion in a diesel engine including premixing the diesel fuel and air mixture, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Sato by simply substituting supplying vaporized diesel fuel to an intake pipe of the diesel engine during an intake stroke for injecting directly during the intake stroke (as the means for premixing), as suggested and taught by Reitz, in order to achieve the predictable result of providing diesel fuel premixing.

Because Reitz does not teach any specific structure for performing the premixing by supplying vaporized diesel fuel to an intake pipe of the diesel engine during an intake stroke, the invention is ready for improvement by known techniques for performing the step, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Saito to include known structure for performing the step, such that the supplying vaporized diesel fuel to the intake pipe during the intake stroke is performed by a heater and a solenoid shut-off valve which are provided on the intake pipe, the heater is connected to a fuel supply system and configured to vaporize liquid diesel fuel supplied from the fuel supply system, and the vaporized diesel fuel is supplied to the intake pipe by opening the solenoid shut-off valve in the intake stroke, as suggested and taught by Uhde, in order to achieve the predictable result of performing the premixing by supplying vaporized diesel fuel to the intake pipe.
Regarding claim 2, the modified method of Saito discloses the invention of claim 1 as discussed above, and Saito teaches that the main injection is performed at an end of a compression stroke (Figure 4D).
Regarding claim 3, the modified method of Saito discloses the invention of claim 1 as discussed above, and Saito does not explicitly teach that the main injection is performed in a range that is between 1.0° degree before top dead center and 1.0° degree after top dead center, but does teach that the main injection is performed in a range that is close to between 1.0° degree before top dead center and 1.0° degree after top dead center (Figure 4D). The courts have held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05 I.), rendering the claimed range obvious over Saito.
Regarding claim 4, the modified method of Saito discloses the invention of claim 1 as discussed above, and Saito does not teach that a premixed quantity of diesel fuel introduced into the combustion chamber during the intake stroke is in a range of from 25% to 35% of a total fuel quantity which is supplied per cycle of each cylinder, but does teach that a premixed quantity of diesel fuel introduced into the combustion chamber during the intake stroke is in a range close to from 25% to 35% of a total fuel quantity which is supplied per cycle of each cylinder (Col. 11, lines 24-27). The courts have held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05 I.), rendering the claimed range obvious over Saito.
Regarding claim 5, the modified method of Saito discloses the invention of claim 1 as discussed above, and Saito does not teach that a premixed quantity of diesel fuel introduced into the combustion chamber during the intake stroke accounts for 30% of a total fuel quantity which is supplied per cycle of each cylinder, but does teach that a premixed quantity of diesel fuel introduced into the combustion chamber during the intake stroke accounts for close to 30% of a total fuel quantity which is supplied per cycle of each cylinder (included in the range described in Col. 11, lines 24-27). The courts have held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05 I.), rendering the claimed range obvious over Saito.
Regarding claim 6, the modified method of Saito discloses the invention of claim 1 as discussed above, and Saito teaches that the pilot injection is performed in a range from approximately 1100 μs to 1200 μs before starting the main injection (Col. 10, lines 39-53; Col. 11, lines 37-53; Col. 16, lines 57-61). 
Saito does not teach that a pilot injection quantity in the pilot injection is from approximately 1 mg to 2 mg. 
However, Saito teaches that the quantity of each of the pilot, main, and post injections is a result-effective variable optimized to produce required engine output and speed (Col. 5, lines 51-65); provide adequate atomization, mixing, efficiency, exhaust temperature, and emissions (Col. 6, line 63 to Col. 7, line 15; Col. 11, lines 53-67); and provide catalyst state control (Col. 8, lines 9-25; Col. 11, lines 53-67 [e.g. refreshing catalyst by releasing stored NOx]). 

Regarding claim 7, the modified method of Saito discloses the invention of claim 1 as discussed above, and Saito teaches that the post injection is performed in a range from 300 μs to 400 μs after the main injection ends (Col. 10, lines 39-53; Col. 11, lines 37-53; Col. 16, lines 57-61; Col. 7, lines 30-44). 
Saito does not teach a post injection quantity in the post injection is approximately between 1 mg and 2 mg. 
However, Saito teaches that the quantity of each of the pilot, main, and post injections is a result-effective variable optimized to produce required engine output and speed (Col. 5, lines 51-65); provide adequate atomization, mixing, efficiency, exhaust temperature, and emissions (Col. 6, line 63 to Col. 7, line 15; Col. 11, lines 53-67); provide catalyst state control (Col. 8, lines 9-25; Col. 11, lines 53-67 [e.g. refreshing catalyst by releasing stored NOx]). 
.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747